ACCEPTED
                                                                                     04-14-00533-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                2/19/2015 9:03:46 AM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                             NO. 04-14-00533-CV

                   Fourth Court of Appeals 4th COURT
                                                 FILED IN
                                                     OF APPEALS
                                            SAN ANTONIO, TEXAS
                    San Antonio, Texas 02/19/2015 9:03:46 AM
                                                     KEITH E. HOTTLE
__________________________________________________________________
                                                          Clerk

      BARBARA ARTHUR, individually and as Independent Executrix
          of the Estate of Kenneth W. Arthur, et al., Appellants,

                                       V.

       UVALDE COUNTY APPRAISAL DISTRICT et al., Appellees.
______________________________________________________________________________

              UNOPPOSED MOTION FOR EXTENSION OF
             TIME TO FILE REPLY BRIEF OF APPELLANTS
______________________________________________________________________________

      On appeal from the 38th Judicial District Court, Uvalde County, Texas
                         Case No. 2012-04-28619-TX
                       Honorable Watt Murrah, Presiding
______________________________________________________________________________

                                        Benjamin R. Bingham
                                        State Bar No. 02322350
                                        ben@binghamandlea.com
                                        BINGHAM & LEA, P.C.
                                        319 Maverick Street
                                        San Antonio, Texas 78212
                                        (210) 224-1819 Telephone
                                        (210) 224-0141 Facsimile

                                        COUNSEL FOR APPELLANTS,
                                        BARBARA ARTHUR, individually and
                                        as Independent Executrix of the Estate of
                                        Kenneth W. Arthur, ENCINO LODGE
                                        CORPORATION, and CONCAN
                                        SOUTH PASTURE, INC.
      Appellants, Barbara Arthur individually and as Independent Executrix of the

Estate of Kenneth W. Arthur, Encino Lodge Corporation, and Concan South

Pasture, Inc. (collectively below “Arthurs”), file this Unopposed Joint Motion for

Extension of Time to File Appellants’ Reply Brief. Appellants ask the Court to

extend the time for filing their Reply Briefs in this appeal by fourteen (14) days

from February 23, 2015, to and including March 9, 2015.

                                       FACTS

      1.     Appellants filed their Opening Brief on January 5, 2015.

      2.     Appellees filed their Brief on February 3, 2015.

      3.     Appellants’ Reply Brief is currently due to be filed on or by February

23, 2015.

      4.     Due to several previously scheduled professional commitments in

other projects on which counsel for Appellants are working, it will be difficult for

counsel for Appellants to file Appellants’ reply brief by February 23, 2015.

      5.     No previous extensions have been requested or granted by the Court

to extend the time for filing Appellants’ reply brief.

                             REQUEST FOR RELIEF

      6.     Accordingly, Appellants request that the Court extend the time for

filing Appellants’ reply brief in this case to on or by March 9, 2015.



UNOPPOSED MOTION FOR EXTENSION OF                                        Page 2|3
TIME TO FILE REPLY BRIEF OF APPELLANTS
      7.    Certificate of Conference—Counsel for Appellants certifies by his

signature below that he has conferred with counsel for Appellees on this Motion,

and that counsel for Appellees informed him that Appellees do not oppose this

Motion or the requested extension.

                                        Respectfully submitted,
                                        BINGHAM & LEA, P.C.
                                        319 Maverick Street
                                        San Antonio, Texas 78212
                                        (210) 224-1819 Telephone
                                        (210) 224-0141 Facsimile
                                        ben@binghamandlea.com


                                        BY: /s/ Benjamin R. Bingham
                                           BENJAMIN R. BINGHAM
                                           State Bar No. 02322350
                                        COUNSEL FOR APPELLANTS



                        CERTIFICATE OF SERVICE
      I hereby certify that, on the 19th day of February, 2015, a true and correct
copy of the above and foregoing has been served by:     United States First-Class
Mail;     Facsimile Transmission;         CM/RRR;       E-Mail; and/or      Hand
Delivery on the following:
Albert M. Walker, Jr.,
Hymeadow Woods, Ste. 3-202,
12325 Hymeadow Dr.,
Austin, Texas 78750
Counsel for Appellees
                                          /s/ Benjamin R. Bingham
                                         BENJAMIN R. BINGHAM


UNOPPOSED MOTION FOR EXTENSION OF                                     Page 3|3
TIME TO FILE REPLY BRIEF OF APPELLANTS